Citation Nr: 0637966	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  99-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tennis 
elbow.

2.  Entitlement to service connection for arthritis of the 
shoulders and hips bilaterally.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to service connection for skin 
inflammation/psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service in the U.S. Coast 
Guard from October 1971 to June 1977 and November 1983 to 
July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of service connection for scoliosis and skin 
inflammation/psoriasis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence supports a finding that the veteran has 
chronic bilateral tennis elbow that is related to his 
service.

2.  The medical evidence does not show that the veteran has 
arthritis in his shoulders and hips that is related to his 
service.


CONCLUSIONS OF LAW

1.  Bilateral tennis elbow was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2006).

2.  Arthritis of the shoulders and hips bilaterally was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was initially provided to the 
veteran in October 2001.  Although this notice was prior to 
the initial AOJ decision on his claim for service connection 
for arthritis of the shoulders and hips, it was subsequent to 
the initial adjudication of his claim for service connection 
for bilateral tennis elbow.  The initial adjudication on that 
claim, however, was prior to the enactment of VA's current 
notice requirements.  The veteran was provided additional 
notice on all his claims in July 2002 and June 2005.  
Although the October 2001 and July 2002 notices were 
deficient in that they failed to provide notice to the 
veteran of the fourth Pelegrini II element, notice of this 
element was provided in the June 2005 letter.  

When read as a whole, these letters advised the veteran of 
the all the Pelegrini II elements as stated above.  The 
veteran's claims were readjudicated after the issuance of 
each notice letter after affording him with an opportunity to 
respond, the last adjudication being in September 2005.  Thus 
the Board finds that the deficiencies in the timing of fully 
compliant notice is nonprejudicial error as the veteran has 
been afforded appropriate notice and subsequent adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
September 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claims concerning the shoulders and hips, any 
questions as to a disability rating or effective date are 
moot.  Since the claim concerning the elbows is granted, 
deficiencies in the notice regarding assignment of a 
disability rating and effective date will be addressed by the 
RO when the decision is implemented.  Thus the Board finds 
that the veteran has not been prejudiced by VA's failure to 
provide notice earlier on these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file for both 
periods of active service.  VA outpatient records are in the 
file for treatment from March 2000 through September 2005.  
The veteran provided and the RO obtained private medical 
treatment records from April 1998 to December 2003.  The 
veteran was notified in the rating decisions, Statements of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence in 
support of his claims.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.    

As for the veteran's claim for service connection for 
arthritis of the shoulders and hips, the Board finds that 
examination is not needed because there is no competent 
evidence that the veteran has arthritis in either his 
shoulders or his hips that may be associated with his 
military service.  His service medical records show no 
pertinent complaints or diagnoses of arthritis of the 
shoulders or hips.  And although the veteran has reported a 
history of arthritis of the shoulders and hips since service, 
there is no clinical evidence to support these complaints.  
Furthermore, the veteran has not shown a continuity of 
symptomatology since his separation of service.  Rather the 
medical evidence does not show treatment for disorders of 
either the shoulders or hips until many years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed.Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Since there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed conditions and the veteran's 
military service, VA examination was not required.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2006).  

Bilateral Tennis Elbow

The veteran claims that he has had bilateral tennis elbow 
since 1996 while he was in service.  The service medical 
records show the veteran was never diagnosed to have 
bilateral tennis elbow while in service.  Rather they show 
that the veteran was diagnosed in July 1989 by Nerve 
Conduction Studies to have bilateral carpal tunnel syndrome 
and probable bilateral ulnar groove syndrome.  The veteran's 
main complaint at that time was pain and numbness in his 
hands, especially his right one.  In January 1996, he was 
reassessed for bilateral carpal tunnel syndrome and underwent 
additional Nerve Conduction Studies which confirmed the 
presence of carpal tunnel syndrome, but there is no 
indication in the treatment record that the veteran had any 
problems with his elbows.  At a January 1996 examination, the 
veteran reported a history of swollen or painful joints.  He 
referred, however, ulnar entrapment at the elbows and carpal 
tunnel syndrome in both hands.  The examiner did note that 
the veteran complained of multiple painful joints including 
knees, elbow and finger, present for the last year without 
interference with the veteran's usual duties.  The 
examination report itself, however, failed to show any 
findings of a defect of the veteran's elbows.  The subsequent 
treatment records are silent for any complaints of or 
treatment for elbow pain.  The next complaint seen is at the 
veteran's separation examination conducted in June 1997.  In 
his Report of Medical History, the veteran again reported a 
history of swollen or painful joints.  This time he referred 
not only carpal tunnel syndrome but that his elbows hurt when 
picking things up.  The examiner noted the veteran had 
polyarthralgias, primarily of the knees and elbows, not 
considered disabling.  No finding of any defect of the 
veteran's elbows was reported on the Report of Medical 
Examination.  

In June 2002, the veteran was seen by his primary care 
physician for a physical.  The doctor noted several entries 
in the veteran's record since 1996 for complaints of wrist, 
hand and elbow pains and treatment for carpal tunnel syndrome 
and lateral epicondylitis and osteoarthritis of both hands.  
No actual assessment, however, is indicated on this treatment 
note of a current finding of lateral epicondylitis.  At the 
veteran's request, the doctor provided a letter in support of 
the veteran's claims that states that he had reviewed the 
veteran's medical records (DOT, USCG, CG3443) from his time 
on active duty and in this record are several documented 
complaints and treatments (since 1996) for multiple 
conditions including lateral epicondylitis.  

The last treatment for the veteran's elbows shown in the 
post-service treatment records was in July 2005 when he was 
seen in the VA Orthopedic Clinic for a consult.  Physical 
examination revealed pain and the veteran was diagnosed to 
have chronic tendonitis in his elbows and was provided with 
elbow pads.  

The veteran underwent a VA examination in August 2005.  The 
veteran complained of pain affecting the right and left elbow 
in the past.  This pain was associated with irritation of the 
insertion of the extensor carpi radialis brevis and longus 
compatible with lateral epicondylitis or tennis elbow 
syndrome.  At the time of the evaluation, however, there was 
no pain that could be elicited upon dorsiflexion or palmar 
flexion of the wrist or by palpation or compression at the 
insertion of both elbows.  He did report having been 
prescribed elbow braces in the past.  The examiner's 
assessment was that, although the veteran had a history of 
suffering from bilateral tennis elbow while in active 
service, it was not present at that time.

After considering all this evidence, the Board finds that the 
veteran is entitled to the benefit of the doubt that he has 
chronic bilateral tennis elbow that is related to his 
military service.  The veteran had multiple problems with his 
arms in service beginning in 1989 when he was first diagnosed 
to have carpal tunnel syndrome and probable ulnar groove 
syndrome.  Although there is no record of treatment for elbow 
pain in service, there were complaints on examinations, and 
the evidence clearly shows that the veteran's job while in 
the service consisted mostly of manual labor including 
welding, carpentry and plumbing, which is consistent with 
this type of disability.  Further, the veteran's private 
doctor and the VA examiner both opined, after reviewing the 
veteran's service medical records, that the veteran had 
lateral epicondylitis in service.  Thus there is evidence 
that the veteran's bilateral tennis elbow had its onset in 
service.

Even though the August 2005 VA examination did not reveal any 
symptomatic bilateral tennis elbow, less than a month before 
that the veteran was diagnosed to have chronic bilateral 
elbow tendonitis and was provided elbow pads.  Given the 
veteran's history of complaints of elbow pain and the 
diagnosis of and treatment for chronic tendonitis in the 
elbows bilaterally in July 2005, it may be concluded the 
condition was simply asymptomatic at the time of the August 
2005 VA examination.  

Thus the Board finds that service connection is warranted for 
chronic tendonitis of the elbows bilaterally.  





Arthritis of the Shoulders and Hips

The veteran claims that he has arthritis in his shoulders and 
hips that began while he was in service.  The Board finds, 
however, that the preponderance of the evidence is against 
the veteran's claim.

The Board has reviewed the veteran's service medical records 
from both his periods of service and fails to find any 
reference to complaints of or treatment for arthritis in the 
veteran's shoulders and hips.  Rather there are references to 
complaints of arthritis in his knees, hands and wrists.  The 
only treatment related to the shoulders was in 1989.  The 
veteran was involved in a motor vehicle accident in April 
1989 in which he sustained a muscle strain to his neck and 
upper back.  Physical examination revealed spasm over the 
trapezius area bilaterally, right greater than left.  

Subsequent treatment records show he complained of right 
shoulder pain.  In a July 1989 neurosurgical treatment note, 
it is indicated that the veteran developed shoulder pain over 
the right shoulder girdle but it appeared to be primarily 
muscular in nature.  A July 1989 chiropractic treatment note 
indicated that the veteran was suffering from a severe hyper 
extension-flexion injury to the cervical-dorsal area, but 
does not reference any injury to the shoulder.  The veteran 
again complained of right scapular pain in July 1990 post 
muscle pull while working.  The assessment was muscle strain.  
The remaining service medical records are silent for any 
complaints of or treatment for any shoulder problems.  As for 
the veteran's hips, the service medical records are silent 
for any complaints of or treatment for any problem with the 
veteran's hips.  Furthermore, the veteran did not report any 
shoulder or hip problems at his separation examination in 
June 1997.  The veteran retired from service in July 1998.

A September 1998 treatment note references complaints of 
arthritis but does not indicate in what joints.  An October 
1998 physical therapy assessment notes the veteran reported a 
medical history of arthritis in his knees, ankles and 
shoulders. The next treatment note referencing the veteran's 
shoulders is in December 2003 when the veteran was seen 
requesting assistance in obtaining evidence of arthritis in 
his hands, knees and shoulders.  X-rays of the veteran's 
shoulders taken at that time revealed hypertrophic changes at 
the acromioclavicular joints bilaterally, which was indicated 
could result in impingement.  A December 2004 VA treatment 
note from the Rheumatology Clinic indicates that the veteran 
was being followed for possible rheumatoid arthritis.  The 
assessment was impingement syndrome in the shoulders from 
overuse because the veteran lifts a lot.  The treatment note 
indicates that the veteran had a very physical job lifting 
all day.  

A magnetic resonance imaging (MRI) study of the veteran's 
right shoulder was conducted in March 2005.  This revealed 
downsloping lateral acromion process and acromioclavicular 
joint degenerative hypertrophy abutting the underlying 
supraspinatus tendon and muscle suggestive of impingement and 
supraspinatus tendinosis.  He was referred to the Orthopedic 
Clinic in June 2005.  He underwent an orthopedic consult in 
July 2005 and was assessed to have chronic tendonitis and 
partial ankylosis of the shoulders.  

Thus the veteran does have a current bilateral shoulder 
disability.  The evidence does not, however, establish that 
the veteran's current shoulder disability is related to his 
military service.  As previously discussed, there is no 
evidence of any chronic shoulder disorder in service.  The 
only treatment was related to muscle strain of the trapezius 
muscles from the automobile accident in 1989 and then a 
pulled muscle in 1990.  His separation examination was silent 
for any findings of a bilateral shoulder disorder, and the 
veteran did not report any problems with his shoulders at 
that time.  The first clinical evidence of any shoulder 
disorder was not until December 2003.  The current medical 
evidence relates the veteran's shoulder disability to work-
related overuse.  (See December 2004 and March 2005 VA 
Rheumatology treatment notes.)  The medical records show that 
since leaving the service, the veteran has worked at various 
different grocery stores in the produce department and his 
work has required him to do heavy lifting.  Thus the Board 
finds that the preponderance of the evidence is against 
finding that the veteran's current bilateral shoulder 
disability (tendonitis and partial ankylosis) is related to 
any injury or disease incurred in or aggravated by service.

As for the veteran's hips, there is no evidence either in 
service or post-service that the veteran has had any 
bilateral hip problem.  The only reference in the treatment 
records to the veteran's hips is his own reported history of 
having arthritis in the hips.  No objective findings have 
been made to support the veteran's contention that he has 
arthritis in his hips.  Thus the evidence fails to establish 
that the veteran has a current disability relating to his 
hips, and service connection is not warranted.


ORDER

Entitlement to service connection for bilateral tennis elbow 
is granted.

Entitlement to service connection for arthritis of the 
shoulders and hips bilaterally is denied.


REMAND

Scoliosis

The veteran's claim for service connection for scoliosis is 
hereby remanded for further development.  The Board finds 
that a new VA examination is needed to provide necessary 
medical opinions as to the etiology of the veteran's 
scoliosis and whether it is related to service.

The veteran contends that his scoliosis is a result of the 
injury to his back he received during service in November 
1975.  Scoliosis was not noted at the time of the veteran's 
entrance into service in 1971.  The service medical records 
show that the veteran injured his low back in November 1975 
when he was lifting something and he fell backward and hit 
his spine on a door brace.  He was diagnosed to have an acute 
lumbosacral strain.  (He is presently service connected for 
lumbosacral strain.)  At that time, there was no diagnosis of 
scoliosis.  X-rays of the lumbosacral spine were normal.  The 
veteran continued to have pain in his low back and continued 
to be treated.

The first finding of scoliosis is shown in a September 1976 
x-ray report.  The x-ray was of the thoracic and lumbosacral 
spines.  It revealed a slight scoliosis of the thoracic 
spine.  A subsequent orthopedic consult report shows the 
veteran continued to complain of back pain in the upper 
lumbar area.  Physical examination revealed tenderness at the 
upper lumbar area but no muscle spasm.  It was noted that an 
x-ray of the lumbosacral and thoracic spines revealed 
scoliosis, mild, at the lower thoracic area with apex to the 
left.  The assessment was back pain possibly related to the 
left mild thoracic scoliosis.

The veteran underwent Medical Board evaluation in December 
1976.  The scoliosis was not noted either by history or on x-
ray.  The veteran was medically discharged in 1977 due to 
chronic lumbosacral strain.

The veteran underwent evaluation for VA purposes in October 
1977.  X-rays of the dorsal spine revealed a very minimal 
levoscoliosis of the lower dorsal spine limited to the levels 
of D8 through D12.  X-rays of the lumbar spine did not reveal 
any scoliosis.  

The veteran wanted to return to service and asked to have his 
back reassessed by VA.  An examination was done in November 
1980 that did not reveal any abnormality of the veteran's 
lumbar spine.  Thus the veteran's disability rating was 
reduced to zero percent and he reentered service with the 
Coast Guard in November 1983.  At the time of his entrance, 
his low back disability was found to be asymptomatic and the 
veteran was fit for duty.  The veteran himself reported that 
his back had healed and was not bothering him any longer.

The veteran began complaining again of low back pain in 
September 1992.  The veteran was seen thereafter off and on 
during the remainder of his service.  On his exit examination 
in June 1997, the veteran complained of low back pain with 
numbness in the right leg.  Despite these complaints, it does 
not appear that any x-rays were taken of the veteran's back 
during his second period of service.  

The veteran retired from service in July 1998.  The first 
post-service treatment record that noted scoliosis of the 
veteran's back was in September 1998.  An October 1998 
physical therapy assessment noted scoliosis along the 
thoracolumbar region.  In March 2000, the veteran underwent a 
VA examination for his low back condition.  The examiner did 
not note any scoliosis although the report of an x-ray taken 
in conjunction with the examination shows a finding of mild 
scoliosis of the lumbar spine, concave left.  But it is 
indicated this may have been due to patient positioning.  
Reports of subsequent x-rays of the lumbosacral spine have 
not indicated any findings of scoliosis of the lumbar spine.  
However, no x-rays have been taken of the veteran's thoracic 
spine.  

The Board finds that the veteran should be provided a new VA 
examination specifically on his claim for scoliosis.  It is 
necessary for the examiner to conduct any necessary testing 
to determine whether the veteran currently has scoliosis of 
the spine and what segment(s) of the spine is affected.  
Since scoliosis of the thoracic spine was first noted in 
service in September 1976, after the veteran's low back 
injury in November 1975, it is necessary for the examiner to 
provide an opinion as to whether any current scoliosis of the 
spine is related to the scoliosis noted in service and, if 
so, whether it is due to the trauma to the veteran's spine 
incurred in November 1975 or is a congenital or developmental 
defect.  

Skin Inflammation/Psoriasis

The veteran filed a claim for service connection for skin 
inflammation/psoriasis in November 1999.  By rating decision 
issued in May 2002, the RO denied service connection for this 
condition.  In June 2002, the veteran filed a VA Form 9 on 
which he indicated he is appealing the decisions of the RO 
denying service connection for disabilities including 
psoriasis (skin inflammation).  However, a statement of the 
case (SOC) has not been issued relating to this claim.

The veteran's notice of disagreement as to the denial of 
service connection for skin inflammation/psoriasis is still 
pending.  It is proper to remand this claim because the 
veteran has not been provided a SOC on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
spine examination with regard to his claim 
for service connection for scoliosis.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file and conducting any 
diagnostic testing necessary, the examiner 
should provide an assessment as to whether 
the veteran currently has scoliosis of the 
spine and, if so, identify the segment(s) of 
the spine affected.  If a current diagnosis 
of scoliosis is made, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current scoliosis is related to the 
scoliosis first noted in service in 
September 1976 and, if so, the likelihood 
that it is due to the trauma the veteran 
sustained to his low back in November 1975; 
or to some other cause, e.g. a congenital or 
developmental defect.  

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
examination report is complete, readjudicate 
the veteran's claim for service connection 
for scoliosis.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

3.  Provide the veteran with a statement of 
the case as to the issue of entitlement to 
service connection for skin 
inflammation/psoriasis.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2006).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


